                                          Case 3:19-mc-80070-JSC Document 19 Filed 06/26/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VALDEMARAS CEINORIUS, et al.,                      Case No. 19-mc-80070-JSC
                                                      Plaintiffs/Judgment Creditors,
                                   8
                                                                                            ORDER RE: JUDGMENT
                                                 v.                                         CREDITORS’ MOTION TO COMPEL
                                   9

                                  10     ARTHUR FRANCO, et al.,                             Re: Dkt. No. 14
                                                      Defendants/Judgment Debtors.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs/Judgment Creditors filed this action seeking to collect on a judgment issued by

                                  14   the United States District Court for the District of Massachusetts. In connection with their

                                  15   collection efforts, Judgment Creditors filed an ex parte application for an examination of judgment

                                  16   debtor John Hadayia to assist in collecting on the judgment. The Court granted the request, set the

                                  17   judgment debtor examination, and ordered Mr. Hadayia to produce certain documents in advance

                                  18   of the examination. Judgment Creditors thereafter filed the now pending motion to compel

                                  19   seeking production of the previously ordered documents. (Dkt. No. 12.) Mr. Hadayia has not

                                  20   opposed the motion. Having considered the motion, the Court VACATES the July 16, 2020

                                  21   hearing, see N.D. Cal. Civ. L.R. 7-1(b), and GRANTS the motion to compel.

                                  22                                            BACKGROUND

                                  23          Judgment Creditors seek to collect on a judgment obtained in the District Court for the

                                  24   District of Massachusetts against Judgment Debtors Arthur Franco and John Hadayia for unpaid

                                  25   wages and attorneys’ fees. (Dkt. No. 1.) The judgment was registered in this Court on March 26,

                                  26   2019 and a writ of execution was issued on April 30, 3019. (Dkt. No. 3.) On February 18, 2020,

                                  27   Judgment Creditors filed an ex parte application for an examination of Judgment Debtor John

                                  28   Hadayia to assist in collecting on the judgment. (Dkt. No. 7.) The application requested that Mr.
                                          Case 3:19-mc-80070-JSC Document 19 Filed 06/26/20 Page 2 of 3




                                   1   Hadayia appear for a judgment debtor examination on April 30, 2020 and produce enumerated

                                   2   documents a week prior, on April 23, 2020. (Dkt. No. 7.) The Court granted the request. (Dkt.

                                   3   No. 8.) On April 24, 2020, Judgment Creditors sought to continue the judgment debtor

                                   4   examination until June 11 in light of the shelter in place restrictions. (Dkt. No. 10.) The Court

                                   5   granted the request ordering Mr. Hadayia to appear for the examination on June 11 and produce

                                   6   the requested documents by May 22. (Dk.t No. 11.) On June 4, 2020, Judgment Creditors filed

                                   7   the now pending motion to compel seeking an order requiring Mr. Hadayia to produce the

                                   8   documents sought in connection with the judgment debtor examination. (Dkt. No. 12.) A few

                                   9   days later, Judgment Creditors requested that the judgment debtor examination be continued again

                                  10   until October 6, 2020 in light of the on-going shelter in place restrictions, which the Court granted.

                                  11   (Dkt. Nos. 16 and 17.)

                                  12                                              DISCUSSION
Northern District of California
 United States District Court




                                  13          Under Federal Rule of Civil Procedure 69(a)(2) a judgment creditor is authorized to

                                  14   “obtain discovery from any person—including the judgment debtor—as provided in these rules or

                                  15   by the procedure of the state where the court is located.” “The discovery contemplated by Rule

                                  16   69(a) is a distinct phase of the litigation with a narrow focus. It is solely to enforce the judgment

                                  17   by way of the supplemental proceedings.” Danning v. Lavine, 572 F.2d 1386, 1390 (9th Cir.

                                  18   1978). Such discovery generally has two purposes: (1) “to identify assets that can be used to

                                  19   satisfy a judgment” and (2) “to discovery concealed or fraudulently transferred assets.” Ryan Inv.

                                  20   Corp. v. Pedregal de Cabo San Lucas, No. C 06-3219 JW RS, 2009 WL 5114077, at *1 (N.D.

                                  21   Cal. Dec. 18, 2009) (internal citations omitted). “The presumption should be in favor of full

                                  22   discovery of any matters arguably related to the [creditor’s] efforts to trace [the debtor’s] assets

                                  23   and otherwise to enforce the judgment.” Internet Direct Response, Inc. v. Buckley, 2010 WL

                                  24   1752181, at *2 (C.D. Cal. Apr. 29, 2010) (quoting Credit Lyonnais, S.A. v. SGC Int’l, Inc., 160

                                  25   F.3d 428, 430–31 (8th Cir. 1998)). “A judgment creditor is therefore ordinarily entitled to a very

                                  26   thorough examination of a judgment debtor with respect to its assets, including discovery [of] the

                                  27   identity and location of any of the judgment debtor’s assets, wherever located.” Ryan, 2009 WL

                                  28   5114077, at *1.
                                                                                          2
                                          Case 3:19-mc-80070-JSC Document 19 Filed 06/26/20 Page 3 of 3




                                   1          Here, Judgment Creditors included a document request with their application for a

                                   2   judgment debtor examination. (Dkt. No. 7 at 8-14.) Judgment Creditors seek an assortment of

                                   3   financial, income, and property documents which could be used to discover the Judgment Debtor’s

                                   4   assets. See Ryan, 2009 WL 5114077, at *1 (“[T]he judgment creditor must be given the freedom

                                   5   to make a broad inquiry to discover hidden or concealed assets of the judgment debtor.”); British

                                   6   Int’l Ins. Co. v. Seguros La Republica, S.A., 2000 WL 713057, at *5 (S.D.N.Y. June 2, 2000) (“A

                                   7   judgment creditor is therefore ordinarily entitled to a very thorough examination of a judgment

                                   8   debtor with respect to its assets, including discovery [of] the identity and location of any of the

                                   9   judgment debtor's assets, wherever located.”). Accordingly, the Court grants the Judgment

                                  10   Creditors’ motion to compel production of these documents.

                                  11                                                 CONCLUSION

                                  12          For the reasons stated above, the Judgment Creditors’ motion to compel is GRANTED.
Northern District of California
 United States District Court




                                  13   Mr. Hadayia is ordered to provide the documents set forth in Exhibit A to the application for a

                                  14   judgment debtor examination. (Dkt. No. 7 at 8.) Mr. Hadayia must do so by August 1, 2020.

                                  15   Failure to do so may result in sanctions. Mr. Hadayia’s judgment debtor exam remains scheduled

                                  16   for October 6, 2020.

                                  17          Judgment Creditors shall serve Mr. Hadayia with a copy of this Order and Exhibit A to the

                                  18   application for a judgment debtor examination within 5 days and file proof of service of the same.

                                  19          This Order disposes of Docket No. 12.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 26, 2020

                                  23

                                  24
                                                                                                     JACQUELINE SCOTT CORLEY
                                  25                                                                 United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                          3
